Citation Nr: 0331713	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1952.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  
REMAND

The Board of Veterans' Appeals (Board) remanded the 
appellant's claim in March 2003 for further development, to 
include obtaining the veteran's service medical and post-
service terminal hospital records.  While it is apparent that 
both sets of records were obtained, the record indicates that 
the veteran's service medical records have not been 
associated with the claims file.  The Board specifically 
notes that a Request for Information sheet dated in May 2002 
reveals the records in question were mailed, but subsequent 
e-mail messages indicate the RO attempted to locate the 
service medical records in March, April, and June 2003.  The 
RO indicated that the service medical records were received 
while the claims folder was at the Board and it appears that 
the RO mailed the records in January 2002, but it is unclear 
if they were mailed to the Board or to Central Office.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Stegall v. West, 11  
Vet. App. 268 (1998) held that a remand by the Board confers 
on the veteran as a matter of law, the right to compliance 
with the remand orders.  It imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  The 
veteran's service medical records have not been associated 
with the claims folder as ordered in the March 2003 remand.  

VA must make as many requests as necessary to obtain relevant 
records which are in the custody of a Federal department or 
agency.  VA may conclude that no further efforts are required 
when the Federal department or agency advises VA that the 
requested records do not exist or that the custodian of the 
record does not have them.  38 C.F.R. § 3.159(e) (2003).

In view of the foregoing, further efforts to locate and 
associate the service medical records with the claims file 
are required.  In addition, if such records cannot be 
located, the appellant must be so informed and the RO must 
assist her in reconstructing the veteran's service medical 
records.  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should again attempt to obtain 
the veteran's service medical records 
through official channels.  In the event 
these records are not located, the RO 
must assist the appellant in attempting 
to reconstruct the veteran's service 
medical records.  

2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the appellant written 
notification specific to her claim of the 
impact of the notification requirements 
on her claim.  The appellant must be 
notified that she has one year to submit 
evidence.  38 U.S.C.A. § 5103(b)(1); PVA, 
supra.   

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for 
entitlement to a service connection for 
the cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




